                              Surplus to Debtor & Interest Calculation Worksheet

CASE NAME:              Jammie Daniell Parker


CASE NUMBER:            13-83494

        Previous Disbursements                                                                                $25,893.88
        Proposed Disbursements                                                                                  $984.00
        Total Proposed Interest                                                                                    $7.99
        Requested Professional Fees and Expenses                                                                   $0.00
        Requested Other Chapter Professional Fees and Expenses                                                     $0.00
        Requested Trustee Expenses                                                                              $771.98
        Bankruptcy Court Fee / UST Fees                                                                            $0.00
                                                                                        TOTAL DISBURSEMENTS = $27,657.85



    INTEREST RATE:
                                                                              Interest Rate:                                 0.11
                                                                  Interest Calculation Type                    Simple Annualized
                       Calculate Interest from                 Date Case Filed: 11/14/2013     To            TFR Date: 03/31/2021



    PROPOSED TRUSTEE FEE                                                                             TRUSTEE FEE = $3,906.43



    SURPLUS TO DEBTOR                                                                                      SURPLUS = $38,435.72



    PROOF
                             Receipts       Minus Surplus               Compensable Funds
                           $70,000.00        - $38,435.72      =               $31,564.28
                                                                               $31,564.28      x    25%                   $1,250.00
                                                                               $26,564.28      x    10%                   $2,656.43
                                                                                    $0.00      x     5%                       $0.00
                                                                                    $0.00      x     3%                       $0.00
                                                                          TRUSTEE FEE                                     $3,906.43




Surplus to Debtor & Interest Calculation Worksheet (Page: 1)                                              PRINTED: 5/3/2021 12:58 PM
Case 13-83494-CRJ7 Doc 74-3 Filed 05/10/21 Entered 05/10/21 13:10:29                                                       Desc
                 Exhibit Surplus to Debtor Report Page 1 of 2
                                                                                Proposed Distribution

CASE NAME:          Jammie Daniell Parker

CASE NUMBER:           13-83494



Claim #           Payee Name                                   Class               Allowed             Paid to Date       Claim Balance    Proposed         Proposed           Total
                                                                                   Amount                                                  Payment          Interest           Proposed
                                                                                                                                                                               Payment
                  TAZEWELL T. SHEPARD                          Administrative           $3,906.43                 $0.00        $3,906.43        $3,906.43              $0.00      $3,906.43
                  TAZEWELL T. SHEPARD                          Administrative            $771.98                  $0.00         $771.98          $771.98               $0.00         $771.98
                  CLERK OF THE COURT                           Administrative            $260.00               $260.00             $0.00            $0.00              $0.00           $0.00
                  Motley Rice LLC                              Administrative           $5,132.75             $5,132.75            $0.00            $0.00              $0.00           $0.00
                  Flint Law Firm LLC                           Administrative           $7,699.13             $7,699.13            $0.00            $0.00              $0.00           $0.00
                  Akin Mears LLP                               Administrative           $7,699.12             $7,699.12            $0.00            $0.00              $0.00           $0.00
                  Akin Mears LLP                               Administrative               $0.49                 $0.49            $0.00            $0.00              $0.00           $0.00
                  Flint Law Firm LLC                           Administrative            $961.39               $961.39             $0.00            $0.00              $0.00           $0.00
                  Motley Rice LLC                              Administrative              $41.00                $41.00            $0.00            $0.00              $0.00           $0.00
1                 RADIOLOGY OF HUNTSVILLE, PC                  Unsecured                 $984.00                  $0.00         $984.00          $984.00               $7.99         $991.99
                  Jammie Daniell Parker                        Unsecured               $38,435.72                 $0.00       $38,435.72       $38,435.72              $0.00     $38,435.72




TAZEWELL T. SHEPARD
303 Williams Avenue
Suite 1411
Huntsville, AL 35801




Surplus to Debtor & Interest Calculation Worksheet (Page: 2)                                 PRINTED: 5/3/2021 12:58 PM
                                           Case 13-83494-CRJ7 Doc 74-3 Filed 05/10/21 Entered 05/10/21 13:10:29                                 Desc
                                                            Exhibit Surplus to Debtor Report Page 2 of 2
